Lake, J.
The action in the court below was an original proceeding to recover $875.32, money alleged to be due from the state to the plaintiffs as assignees of a large number of accounts for supplies, etc., furnished on the credit of the state by the persons from whom they were received.
The case falls within the rule that the state cannot be sued upon claims by original action, but only by appeal from the decision of the auditor of public accounts and *109secretary of state. It follows, therefore, that the district court was without jurisdiction, and its judgment dismissing the action must be affirmed.
Judgment accordingly.